                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                               COLUMBUS DIVISION

UNITED STATES OF AMERICA                   :
                                           :   CRIMINAL NO. 4:15-CR-2 (CDL)
             v.                            :
                                           :
JAMES EDWARD NORRIS                        :
                                           :
                                           :

                            AMENDED CONSENT ORDER

      The United States and Pro Se Petitioner, Thelma LaTrece Brown, formally known

as Thelma LaTrece Norris, have executed and presented to the Court an Amended

Stipulated Settlement Agreement and Release of Claims (“Agreement”) which is attached

hereto and made a part of this Order, in which they agreed that the scheduled payments

for the remaining insurance claim funds be reduced. More specifically, Pro Se Petitioner

has agreed to release the remaining funds received from the insurance claim in the total

amount of $3,109.12. Further, the Parties agreed that Pro Se Petitioner submit monthly

payments to the United States Marshals Service in the amount of $50.00, beginning on

May 1, 2019, until the unavailable balance of $3,109.12 has been satisfied as stated in

the Amended Agreement.

       Accordingly, the Court hereby makes the following findings of fact and

conclusions of law:

      1.     This Court has jurisdiction of this matter pursuant to 18 U.S.C. ' 3231, and

venue is proper pursuant to 18 U.S.C. ' 3232 and FED. R. CRIM. P. 18.
       2.     The United States previously furnished due and legal notice of these

proceedings as required by law by causing publication of notice of forfeiture and the intent

of the United States to dispose of the insurance claim funds in accordance with the law.

In addition, all persons known to the United States to have a possible interest in the

insurance claim funds have received actual notice and service of the Amended

Preliminary Order of Forfeiture.

       3.     The United States and Pro Se Petitioner filed a Joint Notice and Statement

as to the insurance claim funds, and an Agreement, recognizing Pro Se Petitioner’s

interest in the insurance claim funds in the total amount of $11,659.12 for the damaged

2008 Cadillac Escalade, VIN# 1GYFK63828R207547, titled in the name of Pro Se

Petitioner and the Defendant.

       4.     The Parties agreed that Pro Se Petitioner shall release the funds received

from the insurance claim in the total amount of $11,659.12 to the United States. Further,

the Parties agreed that a portion of said funds in the available amount of $4,000.00 would

be immediately released by Pro Se Petitioner to the United States Marshals Service, and

an additional amount of $2,000.00 on September 1, 2015. In addition, Pro Se Petitioner

agreed to submit monthly payments to the United States Marshals Service in the amount

of $200.00, beginning on October 1, 2015, until the remaining balance of $5,659.12 has

been satisfied as stated in the Agreement.

       5.     Due to financial difficulty, Pro Se Petitioner made a request to the

Government for a reduced payment schedule. Beginning on May 1, 2019, Pro Se

Petitioner agrees to make monthly payments to the United States Marshals Service in the

                                             2
amount of $50.00, until the unavailable balance of the insurance claim funds received of

$3,109.12 has been satisfied in full.

       THEREFORE, IT IS HEREBY ORDERED THAT:

       1.     Beginning on September 1, 2019, Pro Se Petitioner shall submit monthly

payments to the United States Marshals Service in the amount of $50.00, until the

unavailable balance of the insurance claim funds received of $3,109.12 has been

satisfied as stated in the Amended Agreement, made by cashier’s check payable to:

“United States Marshals Service, Attention: Asset Forfeiture Unit, 400 N. Miami Avenue,

Miami, Florida, 33128”.

       2.     Pursuant to 28 U.S.C. ' 2465, no parties shall be entitled to attorney’s fees,

including any costs under 28 U.S.C. ' 2412, nor shall the person or persons who made

the seizure of the insurance claim funds, nor any attorney, agent, or employee of the

United States, be liable to suit or judgment on account of the seizure of the insurance

claim funds or prosecution of the instant forfeiture action, there being reasonable cause

shown for the seizure.

      SO ORDERED, this 12th day of February, 2020.


                                                s/Clay D. Land
                                                CLAY D. LAND, CHIEF JUDGE
                                                UNITED STATES DISTRICT COURT
                                                MIDDLE DISTRICT OF GEORGIA




                                            3
